*597OPINION
MORRISON, Judge.
Petitioner has filed his original application for writ of habeas corpus alleging that he was tried without benefit of counsel before a jury on his plea of not guilty to the charge of theft of a cow, two prior convictions being alleged for the purpose of enhancement. Conviction was had in 1940 with a life sentence being imposed.
Petitioner alleges as a ground for not having applied for a writ before this application the following: “Petitioner was without funds to retain legal advice needed.”
We are not constrained to construe this as an allegation of indigency at the time of his trial in 1940.
The writ of habeas corpus is denied.